UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number:001-34269 SHARPS COMPLIANCE CORP. (Exact name of registrant as specified in its charter) Delaware 74-2657168 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 9220 Kirby Drive, Suite 500, Houston, Texas (Address of principal executive offices) (Zip Code) (713) 432-0300 (Registrant’s telephone number, including area code) Indicate by check mark if the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes ý No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ý No  Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Securities Exchange Act of 1934. Large Accelerated Filero Accelerated Filerý Non-accelerated Filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12(b)-2 of the Exchange Act).YesoNoý As of November 1, 2012, there were15,226,875 outstanding shares of the Registrant's common stock, par value $0.01 per share. SHARPS COMPLIANCE CORP. AND SUBSIDIARIES PART I FINANCIAL INFORMATION PAGE Item 1. Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2012 and June 30, 2012 3 Condensed Consolidated Statements of Operations for the three months ended September 30, 2012 and 2011 4 Condensed Consolidated Statements of Stockholders’ Equity for the three months ended September 30, 2012 and year ended June 30, 2012 5 Condensed Consolidated Statements of Cash Flows for the three months ended September 30, 2012 and 2011 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 Part II OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 6. Exhibits 18 SIGNATURES 19 2 PART IFINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS SHARPS COMPLIANCE CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share and par value) September 30, June 30, (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $30 and $28, respectively Inventory Prepaid and other current assets TOTAL CURRENT ASSETS PROPERTY, PLANT AND EQUIPMENT, net INTANGIBLE ASSETS, net of accumulated amortization of $262 and $257, respectively TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued liabilities Deferred revenue TOTAL CURRENT LIABILITIES LONG-TERM DEFERRED REVENUE OTHER LONG-TERM LIABILITIES 77 TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Common stock, $0.01 par value per share; 20,000,000 shares authorized; 15,226,875 and 15,206,127 shares issued and outstanding, respectively Additional paid-in capital Retained earnings (accumulated deficit) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 SHARPS COMPLIANCE CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per-share data) Three-Months Ended September 30, (Unaudited) REVENUES $ $ Cost of revenues GROSS PROFIT Selling, general and administrative Depreciation and amortization OPERATING LOSS ) ) OTHER INCOME (EXPENSE) Interest income 8 10 Other expense - ) TOTAL OTHER INCOME (EXPENSE) 8 (3 ) LOSS BEFORE INCOME TAXES ) ) INCOME TAX EXPENSE (BENEFIT) Current 5 (2 ) Deferred 1 ) TOTAL INCOME TAX EXPENSE (BENEFIT) 6 ) NET LOSS $ ) $ ) NET LOSS PER COMMON SHARE Basic $ ) $ ) Diluted $ ) $ ) WEIGHTED AVERAGE SHARES USED IN COMPUTING NET LOSS PER COMMON SHARE: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 SHARPS COMPLIANCE CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (In thousands, except share data) Additional Retained Total Common Stock Paid-in Earnings Stockholders' Shares Amount Capital (Accumulated Deficit) Equity Balances, June 30, 2011 $ Exercise of stock options - 65 - 65 Stock-based compensation - - - Issuance of restricted stock 1 (1 ) - - Excess tax benefit from stock-based award activity - - 85 - 85 Net loss - - - ) ) Balances, June 30, 2012 Exercise of stock options* - 2 - 2 Stock-based compensation* - - - Issuance of restricted stock* - Excess tax benefit from stock-based award activity* - - 1 - 1 Net loss* ) ) Balances, September 30, 2012* $ $ $ ) $ * unaudited The accompanying notes are an integral part of these condensed consolidated financial statements. 5 SHARPS COMPLIANCE CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Three-Months Ended September 30, (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Depreciation and amortization Loss on disposal of fixed assets - 13 Stock-based compensation expense Excess tax benefits from stock-based award activity (1 ) ) Deferred tax expense (benefit) 1 ) Changes in operating assets and liabilities: (Increase) decrease in accounts receivable ) Decrease (increase) in inventory ) Increase in prepaid and other current assets ) ) Increase in accounts payable and accrued liabilities Increase in deferred revenue NET CASH (USED IN) PROVIDED BY OPERATING ACTIVITIES ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property, plant and equipment ) ) Additions to intangible assets ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES Excess tax benefits from stock-based award activity 1 12 Proceeds from exercise of stock options 2 13 NET CASH PROVIDED BY FINANCING ACTIVITIES 3 25 NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 SHARPS COMPLIANCE CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 - ORGANIZATION AND BACKGROUND The accompanying unaudited condensed consolidated financial statements include the financial transactions and accounts of Sharps Compliance Corp. and its wholly owned subsidiaries, Sharps Compliance, Inc. of Texas (dba Sharps Compliance, Inc.), Sharps e-Tools.com, Inc. (“Sharps e-Tools”), Sharps Manufacturing, Inc., Sharps Environmental Services, Inc. (dba Sharps Environmental Services of Texas, Inc.) and Sharps Safety, Inc. (collectively, “Sharps”, “We” or the“Company”).All significant intercompany accounts and transactions have been eliminated upon consolidation. NOTE 2 - BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission (“SEC”) for interim financial information and with instructions to Form 10-Q and, accordingly, do not include all information and footnotes required under accounting principles generally accepted in the United States of America for complete financial statements.In the opinion of management, these interim condensed consolidated financial statements contain all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation of the consolidated financial position of the Company as of September 30, 2012, the results of its operations and cash flows for the three months ended September 30, 2012 and 2011 and stockholders’ equity for the year ended June 30, 2012 and three months ended September 30, 2012. The results of operations for the three months ended September 30, 2012 are not necessarily indicative of the results to be expected for the entire fiscal year ending June 30, 2013.These unaudited condensed consolidated financial statements should be read in conjunction with the Company’s Annual Report on Form 10-K for the year ended June 30, 2012. NOTE 3 - SIGNIFICANT ACCOUNTING POLICIES Revenue Recognition:The Company recognizes revenue from product sales when goods are shipped or delivered, and title and risk of loss pass to the customer except for those sales via multiple-deliverable arrangements. Provisions for certain rebates, product returns and discounts to customers are accounted for as reductions in sales in the same period the related sales are recorded. Product discounts granted are based on the terms of arrangements with direct, indirect and other market participants, as well as market conditions, including prices charged by competitors. Rebates are estimated based on contractual terms, historical experience, trend analysis and projected market conditions in the various markets served. The Company recognizes revenue in accordance with guidance on revenue recognition of multiple-deliverable revenue arrangements. Under this guidance, certain products offered by the Company have revenue producing components that are recognized over multiple delivery points (Sharps Recovery System™ (formerly the SharpsDisposal by Mail Systems®) and various TakeAway Environmental Return Systems™ referred to as “Mailbacks” and Sharps® Pump and Asset Return Boxes, referred to as “Pump Returns”) and can consist of up to three separate elements, or units of measure, as follows: (1) the sale of the compliance and container system, (2) return transportationand (3) treatment service. In accordance with the relative selling price methodology, an estimated selling price is determined for all deliverables that qualify for separate units of accounting.The actual consideration received in a multiple-deliverable arrangement is then allocated to the units based on their relative sales price.The selling price for the transportation revenue and the treatment revenue utilizes third party evidence. The Company estimates the selling price of the compliance and container system based on the product and services provided including compliance with local, state and Federal laws, adherence to stringent manufacturing and testing requirements, safety to the patient and the community as well as storage and containment capabilities. Revenue for the sale of the compliance and container is recognized upon delivery to the customer, at which time the customer takes title and assumes risk of ownership.Transportation revenue is recognized when the customer returns the compliance and container system and the container has been received at the Company’s facility. The compliance and container system is mailed or delivered by an alternative logistics provider to the Company’s facility. Treatment revenue is recognized upon the destruction or conversion and proof of receipt and treatment having been performed on the container.Since the transportation element and the treatment elements are undelivered services at the point of initial sale of the compliance and container system, transportation and treatment revenue is deferred until the services are performed.The current and long-term portions of deferred revenues are determined through regression analysis and historical trends.Furthermore, through regression analysis of historical data, the Company has determined that a certain percentage of all container systems sold may not be returned.Accordingly, a portion of the transportation and treatment elements are recognized at the point of sale. 7 Income Taxes:The liability method is used in accounting for deferred income taxes. Under this method, deferred tax assets and liabilities are determined based on differences between financial reporting and tax bases of assets and liabilities and are measured using the enacted tax rates and laws that will be in effect when the differences are expected to reverse. A valuation allowance is established when it is more likely than not that some portion or all of the deferred tax assets will not be realized. The establishment of valuation allowances and development of projected annual effective tax rates requires significant judgment and is impacted by various estimates. Both positive and negative evidence, as well as the objectivity and verifiability of that evidence, is considered in determining the appropriateness of recording a valuation allowance on deferred tax assets. Accounts Receivable:Accounts receivable consist primarily of amounts due to us from our normal business activities. Accounts receivable balances are determined to be delinquent when the amount is past due based on the contractual terms with the customer.The Company maintains an allowance for doubtful accounts to reflect the expected uncollectibility of accounts receivable based on past collection history and specific risks identified among uncollected accounts.Accounts receivable are charged to the allowance for doubtful accounts when the Company determines that the receivable will not be collected and/or when the account has been referred to a third party collection agency. The Company has a history of minimal uncollectible accounts. NOTE 4 – RECENTLY ISSUED ACCOUNTING STANDARDS There are no recently issued accounting pronouncements that impact the Company’s condensed consolidated financial statements as of September 30, 2012. NOTE 5 - INCOME TAXES During the year ended June 30, 2012, the Company recorded $2.0 million to establish a deferred tax valuation allowance on net deferred tax assets. The establishment of valuation allowances and development of projected annual effective tax rates requires significant judgment and is impacted by various estimates. Both positive and negative evidence, as well as the objectivity and verifiability of that evidence, is considered in determining the appropriateness of recording a valuation allowance on deferred tax assets. Under generally accepted accounting principles, the valuation allowance has been recorded to reduce the Company’snet deferred tax asset to an amount that is more likely than not to be realized and is based upon the uncertainty of the realization of certain federal and state deferred assets related to net operating loss carryforwards and other tax attributes. The Company’s effective tax rate for the three months ended September 30, 2012 was less than 1% reflecting estimated state income taxes for fiscal year 2013. The Company’s effective tax rate for the three months ended September 30, 2011 was 35.1%. The Company’s tax benefit associated with taxable losses during the three months ended September 30, 2012 was offset by a deferred tax valuation allowance. NOTE 6 - NOTES PAYABLE AND LONG-TERM DEBT On July 13, 2012, the Company executed the First Amendment to Credit Agreement (the “Amendment”) with Wells Fargo, National Association (the “Bank”). The Amendment extended the maturity date of the Credit Agreement (the “Credit Agreement”) executed on July 15, 2010 from July 15, 2012 to July 15, 2014. The Company’s Credit Agreement with the Bank provides for a two-year, $5.0 million line of credit facility, the proceeds of which may be utilized for: (i) working capital, (ii) capital expenditures, (iii) letters of credit (up to $500,000), (iv) acquisitions (up to $1,000,000) and (v) general corporate purposes. Pursuant to the Amendment, the aggregate principal amount of advances outstanding at any time under the Credit Agreement shall not exceed the Borrowing Base which is equal to (i) 80% of Eligible Accounts Receivable (as defined in the Amendment) plus (ii) 40% of Eligible Inventory (as defined in the Amendment). As of September 30, 2012, the Company had no outstanding borrowings, $108 thousand in letters of credit outstanding, and $3.2 million of credit available pursuant to its amended credit agreement. Indebtedness under the Credit Agreement is secured by substantially all of the Company’s assets. Borrowings bear interest at either (i) a fluctuating rate per annum equal to LIBOR plus a margin of 250 basis points or (ii) at the Company’s option, a fixed rate for a 30, 60, or 90 day period set at the option date’s LIBOR plus a margin of 250 basis points. Any outstanding revolving loans, and accrued and unpaid interest, will be due and payable on July 15, 2014, the maturity date set under the Amendment. The Company pays a fee of 0.2% per annum on the unused amount of the line of credit. We estimate that the interest rate applicable to the borrowings under the Amendment would be approximately 2.9% as of September 30, 2012. The Amendment and Credit Agreement contain affirmative and negative covenants that, among other things, require the Company to maintain a minimum level of tangible net worth of $21 million, not to exceed a ratio of liabilities to tangible net worth of 1.0 to 1.0 and achieve positive annual net income for the fiscal year ending June 30, 2013 (determined ninety daysthereafter). As of September 30, 2012, we are in compliance with all applicable financial covenants. The Amendment and Credit Agreement also contain customary events of default. Upon the occurrence of an event of default that remains uncured after any applicable cure period, the lenders’ commitment to make further loans may terminate and the Company may be required to make immediate repayment of all indebtedness to the lenders. NOTE 7 – STOCK-BASED COMPENSATION Stock-based compensation cost is measured at the grant date, based on the calculated fair value of the award, and is recognized as an expense over the employee’s requisite service period (generally the vesting period of the equity grant). Total stock-based compensation for the three months ended September 30, 2012 and 2011 was $173 thousand ($1 thousand included in cost of revenues and $172 thousand included in general and administrative expense in the Company’s condensed consolidated statement of operations) and $119 thousand ($20 thousand included in cost of revenues and $99 thousand included in general and administrative expense in the Company’s condensed consolidated statement of operations), respectively. Reductions in taxes payable resulting from tax deductions that exceed the recognized tax benefit associated with compensation expense (excess tax benefits) are classified as financing cash flows and as an increase to additional paid in capital. The Company’s excess tax benefits included in its cash flows from financing activities for the three months ended September 30, 2012 and 2011 was $1 thousand and $12 thousand, respectively. 8 NOTE 8 - EARNINGS PER SHARE Earnings per share are measured at two levels: basic per share and diluted per share. Basic per share is computed by dividing net income by the weighted average number of common shares outstanding during the period. Diluted per share is computed by dividing net income by the weighted average number of common shares after considering the additional dilution related to common stock options and restricted stock. In computing diluted earnings per share, the outstanding common stock options are considered dilutive using the treasury stock method. Vested restricted shares are included in basic common shares outstanding, and unvested restricted shares are included in the diluted common shares outstanding, if the effect is dilutive. The following information is necessary to calculate earnings per share for the periods presented (in thousands, except per-share data): Three-Months Ended September 30, (Unaudited) Net loss, as reported $ ) $ ) Weighted average common shares outstanding Effect of dilutive stock options - - Weighted average diluted common shares outstanding Net loss per common share Basic $ ) $ ) Diluted $ ) $ ) Employee stock options excluded from computation of dilutive loss per share amounts because their effect would be anti-dilutive NOTE 9 - EQUITY TRANSACTIONS During the three months ended September 30, 2012 and 2011, stock options to purchase shares of the Company’s common stock were exercised as follows: Three-Months Ended September 30, (Unaudited) Options exercised Proceeds (in thousands) $
